Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
Applicant has shown in their remarks of August 17, 2022 that ”a sealing means arranged in the opening” because a portion of the sealing means, which includes element 5 is arranged in the opening of the gas-tight housing 2.  However, in order for the sealing means to be “configured to seal the at least one shaft relative to the gas-tight housing” requires the double inclusion of the mounting ring 4 to be part of the claimed sealing means as well as a separately claimed element.
Response to Arguments
Applicant's arguments filed 8/17/22 have been fully considered but they are not persuasive. 
Claim 1 requires “a sealing means arranged in the opening configured to seal the at least one shaft relative to the gas-tight housing.”  Claim 1 further requires “a mounting ring” element 4 with the structural relationship of “the second mounting rim [of the sealing bellows] to the mounting ring.”  Based upon fig. 2 of the instant application, in order to seal shaft 3 to housing, this sealing 2 involves at least elements 12 (O-ring) 10 (first clamping ring), 5 ([sealing bellows] including 7 [first mounting rim], 8 [second mounting rim], and 9 [bellows body]), 4 (mounting ring), and 6 (O-ring).  Therefore, in order “to seal the at least one shaft relative to the gas-tight housing” requires both the sealing means 5 and the mounting ring 4.  Yet, claim 1 requires that the mounting rim 4 as a separately claimed element to the sealing means 5, and even provides for a structural relationship of the second mounting ring 8 of the sealing means 5.
Applicant argues 
It is respectfully submitted, however, that the Office cannot rely on one component of the prior art (here, flange 17 of Meinherz) as teaching two distinct claimed features (namely the claimed sealing means and the claimed mounting ring). See Appendix (which is a copy of the Board's decision in Ex Parte Wiedeman with Applicant-provided highlights on page 7). Specifically, that Board precedent dictates that the same prior art element cannot be viewed as teaching two distinct claim components, contrary to the Office's assertions in the context of claim 1. The anticipation rejection based on the Meinherz should therefore be withdrawn. (Applicant’s remarks of 8/17/22, pp. 9-10). 

The Applicant is correct “that the same prior art element cannot be viewed as teaching two distinct claim components.”  However, the art rejection over Meinherz in the non-final office action dated 6/8/22 issued for claim 1 is based upon that claim 1 was interpreted in light of the disclosure, where the mounting ring 4 is requires to part of the support that “a sealing means . . . configured to seal the at least one shaft relative to the gas-tight housing” as explained above and is claimed as separate element.  It is in this context that element 17 of Meinherz has been cited as both part of the “sealing means” as well as the “mounting ring.”  If element 17 of Meinherz is not part of the sealing means, the sealing means would not be “configured to seal the at least one shaft relative to the gas-tight housing” as claim 1 requires.  In the non-final office, the Examiner was confused as to what exactly constituted the claimed sealing means.  
Applicant argues 
[a]s for O-rings 6 and 12, it is respectfully submitted that one of the O-rings (i.e., O-ring 12) is located to the inside (i.e., to the left of the opening in the figure above) of the opening of gas-tight housing 2, contrary to the Office's assertion that ‘[t]he position of O-rings 6 and 12 are outside of the opening of the gas-tight housing.’ See Detailed Action, Page 2. The other O-ring (i.e., O-ring 6), meanwhile, is located to the outside (i.e., to the right of the opening in the figure above) of the opening. (Applicant’s remarks of 8/17/22, p. 6).

Applicant in their remarks of 8/17/22 has annotated fig. 2 illustrating where the opening is.  The Examiner sees that O-ring 12 is inside of the housing 2, but not inside (or within) of the opening.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
Claim 1 requires “a sealing means . . .  configured to seal the at least shaft relative to the gas-tight housing.”  In order for the sealing means to seal between the shaft 3 and the gas-tight housing 2, this sealing means would involve at least elements 12 (O-ring) 10 (first clamping ring), 5 ([sealing bellows] including 7 [first mounting rim], 8 [second mounting rim], and 9 [bellows body]), 4 (mounting ring), and 6 (O-ring).  However, claim 1 requires “the “mounting ring” to be a separate element from the “sealing means.”  For element 4 to be used as the basis of support for the “sealing means” and the “mounting ring” would amount to one component of the disclosure supporting two claimed distinct features.  This is precisely the same issue that Applicant has raised in their response as to why the Examiner has found that element 17 of Meinherz reads on both the claimed sealing means and the claimed mounting ring.      
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a sealing means . . . configured to seal the at least one shaft relative to the gas-tight housing” requires the sealing means to include among other elements a mounting ring.  The “mounting ring” is also a separately claimed element.  This amounts to double inclusion of the “mounting ring” as a separately claimed element as well as part of the sealing means.  A claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). See MPEP 2173.05(o).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinherz (EP 0852386).
With respect to Claim 1, Meinherz teaches a gas insulated switchgear, comprising: a gas-tight housing (fig. 1, 10,21); at least one shaft (13) extending through an opening (fig. 1, opening in 12,21 for 13) in the gas-tight housing, the at least one shaft being partially translatable (see fig. 2, vertical line with arrow heads indicating movement of 13 in vertical direction); a sealing means (16,17,18,20) arranged in (see fig. 1, 16,17,18,20 in 21) the opening configured to seal (note: it is necessary for 17 to be part of the sealing means in order for shaft 13 to be sealed with housing 10,21) the at least one shaft relative to the gas-tight housing, the sealing means comprising a sealing bellows (16) having a first mounting rim (fig. 1, portion of 16 between 12 and 21) on one axial end (fig. 1, upper end of 16), a second mounting rim (fig. 1, portion of 16 against 17) on an other axial end (fig. 1, lower end of 16), and a bellow body (middle vertical portion of 16) in between the first and second mounting rims; and a mounting ring (17) mounted coaxially (see fig. 1) to the at least one shaft, wherein the sealing bellows is arranged around (see fig. 1) the at least one shaft, with the first mounting rim to (see fig. 1) the gas-tight housing and with the second mounting rim to (see fig. 1) the mounting ring. (As Applicant points out in their remarks of 8/17/22, the rejection double includes element 17, just as Applicant’s disclosed structure requires double inclusion of element 4).
With respect to Claim 5, Meinherz further teaches the mounting ring (17) comprises a circumferential groove (groove for 18 in 17) arranged in an inner edge (fig. 1, I.D. of 17) of the mounting ring, and wherein a seal (18) comprising an O-ring (18) is arranged in the circumferential groove and in sealing contact (18 is a seal) with the at least one shaft. 
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternately, under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386).
With respect to Claim 7, Meinherz further teaches a seal (20), comprising an O-ring (20), provided between the first mounting rim (fig. 1, portion of 16 between 12 and 21) and the gas-tight housing (10,21), and radially inside (see fig. 1, inside of bolt circle having “dashed-dotted centerlines for each bolt) of a mounting (see fig. 1), comprising a number of bolts (bolts at dashed-dotted centerlines of fig. 1), of the first clamping ring.
Alternately, Meinherz fails to specifically disclose a number of bolts.  Admitted prior art that it is well known in the art to have bolts (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Meinherz with well-known bolts for the purpose of fastening the first mounting rim of the sealing bellows to the gas-tight housing.
Claim Rejections - 35 USC § 103
Claims 2-3, as best understood, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386) and Tanigaki (US 4,730,231).
Meinherz discloses the claimed invention except for the bellow body is cone shaped and comprises a flexible material (col. 13, l. 22) in order to allow twisting, compression, and expansion of the bellow body around the at least one shaft.  Tanigaki teaches the bellow body (fig. 17A, 60) is cone shaped (see fig. 17A and comprises a flexible material (col. 13, l. 22) in order to allow twisting, compression, and expansion of the bellow body around the at least one shaft (6-1) (claim 2) and the bellow body has a corrugated shape with undulations (see fig. 17A) to guide the twisting, compression, and expansion of the bellow body (claim 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Meinherz with the bellows of Tanigaki for the purpose of forming a flexible air tight seal between the housing and the shaft to retain insulating gas within the housing.  
Claim 4, as best understood, is rejected under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386), Tanigaki (US 4,730,231) and Conry (EP 2073234).
Meinherz and Tanigaki disclose the claimed invention except for the undulations  extend along a surface of the bellow body and have a tangential and axial direction component comprising a helical direction. Conry teaches the undulations (see fig. 2) extend along a surface (see fig. 2) of the bellow body (2) and have a tangential and axial direction component comprising a helical direction (col. 2, l. 55, screwlike).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Meinherz and Tanigaki with the helical bellows of Conry for the purpose “so implemented potential energy is set free simultaneously by the opening movement of the [shaft], so that the linear opening movement is superimposed with a rotational movement” (¶[0009]). 
Claim 8, as best understood, is are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386).
Meinherz discloses the claimed invention except for a second clamping ring mounted to the mounting ring, the second mounting rim is arranged between the mounting ring and the second clamping ring.  Admitted prior art that it is well known in the art to have a second clamping ring mounted to the mounting ring, the second mounting rim is arranged between the mounting ring and the second clamping ring (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Meinherz with well-known second clamping ring to provide a ring-shaped washer plate (with bolt holes) for fastening the sealing bellow to the gas-tight housing.  between bolts for the purpose of fastening the first mounting rim of the sealing bellows to the gas-tight housing.
Claim 9, as best understood, is are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386) and Gland Design (MIL-DTL-5514G).
Meinherz, as modified, discloses the claimed invention except for a seal, comprising an O-ring, provided between the second mounting rim and the mounting ring, and radially inside of the mounting, comprising a number of bolts, of the second clamping ring.  Gland Design teaches an O-ring (fig. 3, O-Ring, see “Suggested Face Seal Gland Dimensions”), provided between the second mounting rim (fig. 3, upper piece above O-ring) and the mounting ring (fig. 3, lower piece below O-ring), and radially inside (see fig. 3) of the mounting, comprising a number of bolts (fasteners), of the second clamping ring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Meinherz with well-known second clamping ring to provide a standardized mounting for sealing between the second mounting rim and the mounting ring.
Claim 10, as best understood, is rejected under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386), Tanigaki (US 4,730,231) and Ozawa (US 8,035,054).
Meinherz and Tanigaki discloses the claimed invention except for a soft polymer.  Ozawa teaches comprises a bellows (89) comprising a soft polymer (col. 5, l. 41, rubber).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a soft polymer bellows of Ozawa for the bellows of Meinherz and Tanigaki for the purpose of forming a flexible air tight seal made of an economical insulating material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  9/8/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835